SEPARATE. CONCURRING OPINION.
NIXON, P. J. —
The questions of law and fact involved in this case, being similar to those in the case of State of Missouri ex rel. Rainwater v. J. C. Ross et al., decided at this term of court, in which I filed a separate concurring opinion, reference is made to said opinion as containing my conclusions as to the decision of this case. The remedy to determine the validity of a local option election, as held in said opinion, is by the statutory contest which is exclusive of the remedy by mandamus. For that reason, the judgment in this case was for the right party and should be affirmed.